Citation Nr: 0415702	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  97-34 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to January 17, 
1992 for the grant of service connection for schizophrenia.

2.  Entitlement to an effective date prior to January 17, 
1992 for an award of a 100 percent rating for schizophrenia.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  He also had a period of active duty for 
training from August 16, 1964 to August 29, 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The April 1996 decision granted 
service connection for schizophrenia and assigned it a 
noncompensable rating, both effective from January 17, 1992.  
In March 1997, the RO assigned it a 100 percent rating 
effective from January 17, 1992.  

In July 2002, a United States Court of Appeals for Veterans 
Claims (Court) order vacated a November 2000 Board decision 
denying an effective date prior to January 17, 1992 for a 
grant of service connection for schizophrenia or an award of 
a 100 percent evaluation therefor.  The Court order remanded 
the case to the Board for readjudication.

In the July 2002 Court order, the Court stated that because 
the appellant had not addressed in his Court brief a claim 
for clear and unmistakable error in the December 1964 RO 
decision, that claim for clear and unmistakable error was 
abandoned.


FINDINGS OF FACT

1.  Service connection for schizophrenic reaction was denied 
in a December 1964 rating decision.  Notice of the decision 
was sent to the veteran's home address in December 1964, and 
the veteran received actual notice of the decision in 
February 1965.  The veteran did not appeal.  

2.  The next claim for service connection for schizophrenia 
after the May 1989 decision was on January 17, 1992. 

3.  In April 1996, service connection was granted for 
schizophrenia, effective January 17, 1992.

4.  In March 1997, a 100 percent evaluation was assigned for 
schizophrenia, effective January 17, 1992.


CONCLUSIONS OF LAW

1.  An effective date prior to January 17, 1992, is not 
warranted for a grant of service connection for 
schizophrenia.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.157; 3.400 (2003).

2.  An effective date prior to January 17, 1992, is not 
warranted for a 100 percent evaluation for schizophrenia.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157; 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the February 2003 and June 2003 VCAA 
letters to him.  

The February 2003 VCAA letter advised the veteran that VA 
would make reasonable efforts to obtain relevant evidence 
such as private medical records, employment records, or 
records from state or local government agencies.  It 
indicated that it would make as many requests as necessary to 
obtain records from Federal agencies, unless VA decided it 
was futile to continue or concluded that the records did not 
exist.  It indicated that if VA had difficulty obtaining the 
records, it would let him know.  If that happened, VA would 
give the veteran a chance to obtain and submit the evidence 
to VA.  

The February 2003 VCAA letter told the veteran that he had to 
respond to VA's requests for specific information, and that 
he had to tell VA about any additional information or 
evidence that he wanted VA to try to obtain for him.  He was 
told that he had to obtain and submit any lay statements in 
support of his claim.  He was advised that it was ultimately 
his responsibility to provide evidence to support his claim.  
He was told to submit any relevant evidence which he had in 
his possession, and that he could obtain any relevant records 
himself and send them to VA.  

The June 2003 VCAA letter to the veteran advised him that if 
he had received treatment from a private physician, to 
complete the enclosed VA Forms 21-4142 and return them to VA.  
He was told to send the evidence within 30 days, or VA might 
process his claim based only on what VA had.  

An enclosure to the June 2003 VCAA letter advised the veteran 
that VA was responsible for obtaining relevant records from 
any Federal agency, including military, VA, and Social 
Security Administration.  It advised the veteran that on his 
behalf, VA would make reasonable attempts to obtain relevant 
records not held by a Federal agency.  This might include 
records from state or local governments, private doctors or 
hospitals, or current or former employers.  He was told that 
he must give VA enough information about his records so VA 
could request them from the person or agency that has them, 
and that if the holder of the records declines to give VA 
records or asks for a fee, VA would notify him.  He was told 
that it was his responsibility to make sure that VA receives 
all requested records that are not in the possession of a 
Federal department or agency.  

The enclosure to the June 2003 VCAA letter advised the 
veteran that to support his claim for compensation, the 
evidence must show that he had an injury in the military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service which 
caused injury or disease, and that he had a current 
disability, and that there was a relationship between it and 
an injury, disease, or event in military service.  He was 
also advised that under certain circumstances, VA may 
conclude that certain current disabilities were caused by 
service, even if there was no specific evidence proving that 
in his claim.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application was 
received in January 1992.  Thereafter, in rating decisions 
dated in April 1996 and March 1997, the effective date 
decisions were rendered.  After those decisions, the RO 
provided notice to the claimant regarding notice, assistance, 
and evidentiary submission burden.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2003 and 
June 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided prior to the May 2004 
transfer of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the veteran 
in December 2003.  At that time, the veteran was advised that 
he could submit additional information, and in May 2004, the 
veteran was advised that he could send additional evidence.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

The Board concludes that Chapter 51 as amended by the VCAA is 
more beneficial to the veteran than was Chapter 51 before its 
amendments by the VCAA.  Chapter 51 as amended by the VCAA 
requires more of VA than Chapter 51 as it stood before the 
VCAA was enacted.

Analysis

The veteran contends that an effective date earlier than 
January 17, 1992, is warranted for a grant of service 
connection for schizophrenia and the award of a 100 percent 
evaluation therefor.  He contends that the grant of service 
connection and a 100 percent evaluation for this disability 
should be made effective from August 1964 since his condition 
had its onset while he was on training.

The representative's argument that the veteran was not 
properly notified of the December 1964 RO rating decision and 
that as such, an earlier effective date is warranted has no 
merit because The American Legion was sent a copy of the 
December 17, 1964 letter to the veteran.  Notice to the 
representative is notice to the veteran.  

Moreover, the Board concludes, on review of the record, that 
the veteran's mother in law and the veteran also received 
notification of the December 1964 decision.  The record 
includes a copy of the December 17, 1964 letter addressed to 
the veteran, in which he was notified of the RO's finding 
that his nervous condition was not incurred in service.  
There is also a December 24, 1964 letter from a Congressman 
to the adjudication officer who rendered the December 17, 
1964 decision.  The letter from the Congressman to the 
adjudication officer states that the veteran's mother in law 
had telephoned the Congressman and written the Congressman 
"in reference to the letter which (the adjudication officer) 
wrote to (the veteran) on December 17, 1964."  This shows 
that the mother in law knew of the decision.  Although VA 
medical records show that the veteran had been VA 
hospitalized in August 1964, a post-November 3, 1964 to 
February 1965 VA hospital narrative summary indicates that he 
had been going on weekend passes regularly, and in February 
1965, the veteran wrote his Congressman that as far as he 
could find out by word of mouth his claim had been denied.  
Therefore, the evidence shows that the veteran had actual 
notice of the December 1964 decision.

The Board also notes that the letter was not returned as 
undelivered, the letter was mailed to the last address of 
record, and the veteran did not notify VA of a change of 
address.  Whether a relative intercepted the letter or was 
given the letter by the veteran is not determinative; notice 
of the decision was given.  See Cross v. Brown, 9 Vet. App. 
18 (1996).

The Board notes that there is no indication that the veteran 
was given his appeal rights in the December 17, 1964 letter 
from the RO concerning the December 1964 decision.  In 
November 2003, an RO rating specialist indicated that the 
procedure for notifying of appeal rights in 1964 was to 
attach a VA Form 4107 to the letter and to annotate the 
letter that the VA Form 4107 was mailed.  As the rating 
specialist noted, the December 17, 1964 letter showed no 
annotation.  Thus, the procedures for notification of 
appellate rights were not followed.

The Board therefore will accept that the veteran did not 
receive his appellate rights with the December 1964 decision 
notice.

However, failure to notify the claimant of the right to seek 
appellate review or of the time limits applicable to notice 
of disagreement did not extend the applicable period for 
taking action under the regulations which were in effect.   
See 38 C.F.R.  § 19.1d (1964); 38 C.F.R. § 19.110 (1965).  
The Court has been presented with this regulation and has not 
declared the regulation retroactively invalid.  Therefore, 
the Board remains bound by the regulation.  Parham v. West, 
13 Vet. App. 59 (1999).

The original claim for service connection for schizophrenia 
was denied in December 1964, and that decision is final as an 
appeal thereof was not initiated.  38 U.S.C. § 4005 (1958, 
1964); 38 C.F.R.  § 19.1d (1964); 38 C.F.R. § 19.110 (1965).  

The veteran's representative requests that the Board address 
any due or fair process right in December 1964, given 
38 C.F.R. § 19.1d (1964) and 19.109 (1965).  The Board's 
response is that it is bound by VA laws, regulations, 
opinions of VA's Office of General Counsel, and opinions by 
the Courts.  There are no existing VA laws, regulations, 
opinions of the General Counsel, or precedential opinions of 
the Courts which permit the Board to ignore its own 
regulations.  The Court system had had a concept of grave 
procedural error vitiating finality of prior decisions.  
However, this decision has been overruled by the United 
States Court of Appeals for the Federal Circuit.  Cook v. 
Principi, 318 F.3d 1334 (2002).  The Board cannot, at the 
same time, be bound by a law or regulation and at the same 
time declare the law or regulation invalid, unconstitutional 
or unfair.  See Johnson v. Robison, 415 U.S. 361.  The United 
States Supreme Court accepts and follows the principle that 
adjudication of the constitutionality of congressional 
enactments generally been thought beyond the jurisdiction of 
administrative agencies.  Johnson specifically references the 
Board of Veterans Appeals.  The same theory is applicable to 
regulations placed by the Secretary or a prior Administrator.  
Section 19.110 clearly establishes that a failure to provide 
notification of appellate rights does not toll the time 
period to appeal.  Other regulations do not establish a basis 
to establish a toll of the time period.  Therefore, the 
specific regulation controls the outcome.

In March 1965, entitlement to pension was granted on the 
basis of the diagnosis of schizophrenic reaction, 
undifferentiated type.

A VA discharge summary indicates that the veteran was 
hospitalized from August 30, 1964, to June 9, 1965, and 
"schizophrenic reaction, acute, undifferentiated type," is 
noted as the diagnosis responsible for his hospital stay.  On 
VA examination in February 1967, a diagnosis of schizophrenic 
reaction, paranoid type, was provided.

In May 1967, the RO denied service connection for a 
psychosis, finding that the evidence did not establish the 
incurrence of active psychosis due to service from August 16, 
1964, to August 29, 1964.  It was noted that an active 
psychosis was not service-connected--38 U.S.C. § 602.  The 
provisions of 38 U.S.C. § 602 (1964) permitted a limited 
presumption of service incurrence of psychosis if a veteran 
developed an active psychosis within two years after 
discharge from active service.  The appellant was notified of 
the RO's decision by letter dated May 1967, and there is no 
indication that he initiated an appeal of the decision.  
Thus, the May 1967 rating decision is final.  
38 U.S.C. § 4004(c) (1964).

A VA hospital discharge summary indicates that the veteran 
was hospitalized from October 21, 1974, to January 31, 1975, 
with a primary diagnosis of schizophrenia, paranoid type, in 
remission.

On VA neuropsychiatric examination in September 1975, a 
diagnosis of schizophrenic reaction, paranoid type, is shown. 

In December 1975, S. David Morrison, M.D., of the Eastside 
Mental Health Center, indicated that the veteran suffered 
from chronic schizophrenia. 

In November 1976, John R. Smythies, M.D., a private 
physician, indicated that he had been treating the veteran 
from August 1976 to the present.  Dr. Smythies indicated that 
the veteran had his first attack of paranoid schizophrenia in 
1964 when he started having paranoid ideas about his job and 
he was referred to a psychiatrist. 

In a June 1981 statement, Dr. Smythies indicated that the 
veteran had been continuously ill with schizophrenia since 
1964. In Dr. Smythies' opinion, the veteran was not able to 
work, and he had certainly not recovered from the 
schizophrenic illness which he had had for the past 17 years.

In February 1988, Dr. Smythies indicated that there was no 
indication of any psychiatric abnormality in the 1950's or at 
any time prior to 1964.  Dr. Smythies indicated that there 
was insufficient evidence as to what degree the stress of the 
veteran's prior active service may have precipitated a 
predisposition to develop a schizophrenic illness years 
later.

In March 1988, the veteran requested that his claim for 
service connection for chronic paranoid schizophrenia be 
reopened.  He noted that he had been receiving VA treatment 
from a Dr. B. at the VA Medical Center in Tuscaloosa since 
1985.  

In an April 1988 rating decision, the RO determined that the 
veteran had failed to present a new factual basis for a grant 
of service connection for schizophrenia, and the veteran was 
notified of that determination by letter dated April 25, 
1988.

In a statement dated August 12, 1988, the veteran stated that 
he wished to reopen his service connected claim for a 
compensable evaluation for his nervous 
condition/schizophrenia condition.  

On March 14, 1989, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) in which 
he indicated that he was claiming benefits for schizophrenia 
and PTSD.

In a May 1989 rating decision, the RO determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for schizophrenia.  

The veteran initiated an appeal of the May 1989 rating 
decision by submitting a notice of disagreement, and a 
Statement of the Case was issued in May 1990.  

In a July 19, 1990 letter, the RO granted the veteran an 
additional 30 days within which to submit a substantive 
appeal (on his request), due to expiration of 60 days 
following the date of the Statement of the Case and as it had 
been more than one year since the date of the rating decision 
which was the subject of the appeal.  A carbon copy of the 
letter was sent to The American Legion.

On August 20, 1990, a VA Form 1-9 was received at the RO.  
This VA Form 9 was signed by Michael S. Sheier, a private 
attorney, and was accompanied by an enclosure letter from Mr. 
Sheier.  The enclosure letter, dated August 16, 1990, 
identified Mr. Sheier as an attorney, identified the veteran 
by name and claim number, and identified the RO, and stated, 
"Enclosed please find the completed VA form 1-9 Appeal to 
Board of Veterans Appeals, which is in reference to the above 
styled matter.  If you have any questions, please feel free 
to contact me."

A handwritten note from a rating specialist on an August 23, 
1990 VA Form 21-6789 states that the claims folder showed the 
American Legion to be the power of attorney, and to obtain 
necessary evidence from the attorney if he wished to 
represent the veteran.

In an August 29, 1990 VA Form Letter 23-669 from an 
adjudication officer, the RO requested from Mr. Sheier a 
statement setting forth the nature and extent of his 
representation and advising whether the existing power of 
attorney or declaration of representation was to remain in 
effect or be revoked.  He was advised that if revocation was 
desired, VA would need a signed statement from the veteran 
attesting to such revocation.  As of October 30, 1990, no 
response had been received from Mr. Sheier, and the claim was 
closed.  

The evidence of record shows the Mr. Sheier was not the 
veteran's representative.  There was no signed consent by the 
appellant permitting access to all information in his 
records, and there was no signed statement by Mr. Sheier that 
he was authorized to represent the appellant.  The rating 
specialist's note indicates that Mr. Sheier was not the 
veteran's representative.  The August 29, 1990 VA form letter 
reflects that the RO recognized a problem; there were 
statements advanced on behalf of the veteran by someone not 
authorized to act.

As such, the VA Form 9 submitted on August 20, 1990, does not 
constitute a substantive appeal with regard to the May 1989 
rating decision.  See 38 C.F.R. §§ 19.117, 19.123, 19.128 
(1990).  The provisions of 38 C.F.R. § 19.128 (1990) indicate 
that a substantive appeal may be filed by an attorney if 
proper power of attorney or declaration of representation is 
on record or accompanies such notice of disagreement or 
appeal.  Nothing in the file complies with the regulations.  
No timely substantive appeal is shown, and the May 1989 
rating decision is final.  38 U.S.C. § 4005(c) (1988); 38 
C.F.R. §§ 19.129, 19.192 (1989).

The veteran's representative in December 2002 argues that it 
would be fundamentally unfair in light of the non-adversarial 
nature of proceedings before VA, for the Board to decide that 
Mr. Sheier did not qualify as the veteran's attorney because 
the RO had acknowledged to Mr. Sheier in the August 29, 1990 
form letter that it had received his "letter of August 16, 
1990, Declaration of Representation".  However, the Board's 
decision is governed by VA laws, regulations, Office of 
General Counsel Precedent Opinions, and Court precedent.  The 
law requires a showing of representation of the veteran by 
Mr. Sheier.  Mr. Sheier requested VA to contact him if VA had 
any questions, and VA did contact him.  He failed to respond.  
There is nothing fundamentally unfair when VA follows 
regulations.  VA sought clarification of Mr. Sheier's status.  
The form letter does not establish that VA had accepted 
representation.  Rather, it was an attempt by VA to establish 
that there was representation.

The representative also notes that Mr. Sheier had requested a 
hearing in the August 1990 VA Form 1-9.  However, a hearing 
request by an unauthorized person is not proof of 
representation or of the receipt of a timely substantive 
appeal.

In an August 1991 statement, Dr. Smythies indicated that it 
was his opinion that the veteran was still suffering from 
schizophrenia, paranoid type, and that his disability was 
total and permanent.  This was received on January 17, 1992.

In a December 1991 evaluation report, Vera Prchal, M.D., 
provided an opinion that the veteran suffered from paranoid 
schizophrenia, chronic type, currently in remission, and that 
he was unemployable because of this illness.  She stated that 
the illness started during active duty in August 1964.  This 
was received on January 17, 1992.

On January 17, 1992, the veteran submitted a VA Form 21-4138, 
in which he requested that his psychiatric disability be 
service-connected.  

In a February 1992 rating decision, the RO found that new and 
material evidence had not been presented to reopen a claim 
for service connection for schizophrenia.  The veteran 
perfected an appeal as to that decision.

In September 1995, the Board reopened the claim and granted 
service connection for schizophrenia.  

In April 1996, the RO set January 17, 1992 effective dates 
for the grant of service connection and for a zero percent 
(noncompensable) evaluation under Diagnostic Code 9203.

The veteran subsequently appealed the assignment of a zero 
percent rating.  In his April 1996 notice of disagreement, he 
indicated that he was last employed in 1973 and that since 
1975, he had been receiving Social Security disability 
benefits. It was his belief that the fact that he was now 
receiving Social Security disability benefits would clearly 
support his contention that he is totally disabled due to his 
service-connected schizophrenia and that he had been totally 
disabled since 1973.

The record includes a June 1996 statement from H. E. Logue, 
M.D., and Kay H. McLean, M.S.N., R.N., who indicate that the 
veteran had been followed in their office since July 27, 
1993, for a diagnosis of schizophrenia.  It was their 
professional opinion that the veteran was unable to hold any 
meaningful employment.  

On VA examination in August 1996, it was the judgment of the 
examiner that the veteran's psychiatric condition had 
resulted in considerable industrial impairment.

In March 1997, a 100 percent evaluation was granted for 
schizophrenia, effective January 17, 1992.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (2003).

Having reviewed the record, the Board has determined that an 
effective date earlier than January 17, 1992 is not warranted 
for the grant of service connection for schizophrenia.  The 
record indicates that there were final disallowances in 
December 1964, May 1967, and May 1989.  

The appropriate effective date for a claim reopened after 
final adjudication is the date of receipt of claim or the 
date entitlement arose, whichever is later.

The record indicates that a claim to reopen the claim for 
service connection for schizophrenia was denied in May 1989, 
and that decision became final as a substantive appeal was 
not perfected in accordance with regulation.  The next 
communication constituting either a formal or an informal 
claim was the January 17, 1992 VA Form 21-4138.  The record 
also includes treatment reports dated prior to 1992, in which 
the veteran's private physicians indicate that his 
schizophrenic disorder was related to a period of active duty 
for training in 1964.  Thus, the date of claim was clearly 
later than the date entitlement arose, and as such, the date 
of receipt of claim, or January 17, 1992, is the appropriate 
effective date for an award of service connection for 
schizophrenia in this instance.  The August and December 1991 
medical reports from Dr. Smythies and Dr. Prchal, 
respectively, were also received on January 17, 1992.  Thus, 
they do not constitute earlier informal claims.

The veteran's April 1990 communication does not constitute 
claim to reopen a previously denied claim or an informal 
claim for service connection.  It does not indicate an intent 
to apply for service connection for schizophrenia.  As such, 
April 1990 is not an appropriate date for the award of 
service connection for schizophrenia.

The veteran has indicated that he was totally disabled from 
schizophrenia from 1964.  He has cited the fact that he was 
awarded Social Security benefits in 1973 as evidence of the 
fact that a 100 percent evaluation was warranted for 
schizophrenia as early as 1975.  As an effective date earlier 
than January 17, 1992, is not warranted for a grant of 
service connection for schizophrenia, the award of a 100 
percent evaluation for that disability cannot be effective 
prior to January 17, 1992. 38 C.F.R. § 3.400 (2003).

For the reasons stated above, therefore, the Board finds that 
an effective date prior to January 17, 1992, is not warranted 
for a grant of service connection for schizophrenia or for 
the award of a 100 percent evaluation therefor.  Accordingly, 
the veteran's claim is denied.

The preponderance of the evidence is against an effective 
date prior to January 17, 1992 and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

An effective date prior to January 17, 1992, is not warranted 
for the grant of service connection for schizophrenia.

An effective date prior to January 17, 1992, is not warranted 
for the award of a 100 percent evaluation for schizophrenia.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



